Citation Nr: 1758466	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-33 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

D.S. Chilcote, Associate Counsel




INTRODUCTION

The Veteran served in the Michigan Army National Guard and had a period of active duty for training (ACDUTRA) from May 1979 to August 1979 and periods of active duty from November 2002 to January 2003 and from May 2007 to March 2008.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that the Veteran's appeal originally included the issues of entitlement to service connection for a left knee disorder, a left hip disorder, and numbness in the hands and to an increased evaluation for a traumatic brain injury.  However, the Veteran did not submit a substantive appeal for those particular issues following the issuance of the October 2013 statement of the case.  Instead, he limited his appeal to the issue of entitlement to service connection for sleep apnea. See December 2013 VA Form 9.  Therefore, those issues no longer remain in appellate status, and no further consideration is required.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in October 2011 in connection with his claim.  The examiner opined that his sleep apnea was less likely as not caused by or a result of in-service events.  In so doing, she noted that he was first diagnosed in August 2010 and that his service treatment records did not reflect treatment for sleep apnea or symptoms related thereto.  Instead, she indicated that his sleep problems in service were related to insomnia, emotions, and racing thoughts.  He is already service-connected for posttraumatic stress disorder (PTSD); the rating criteria for that disability contemplate sleep impairment.  The examiner also noted that the Veteran could not recall the onset of his sleep apnea.  However, since that time, the Veteran submitted a December 2013 statement in which he asserted that his sleep apnea was related to environmental hazards in service, such as burning oil and trash.  Moreover, a June 2010 VA treatment record includes an earlier notation of possible sleep apnea, and a September 2010 private medical record documented the Veteran's report of snoring in service.  He further indicated in his December 2013 VA Form 9 that he believes his symptoms of sleep apnea began in service even though he did not seek treatment for the disorder at that time; he listed multiple symptoms.  As the examiner did not consider such assertions and statements, the Board finds that an additional VA examination and medical opinion are needed to determine the nature and etiology of the Veteran's sleep apnea.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for sleep apnea.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also secure any outstanding VA medical records dated from March 2008 to the present.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of his sleep apnea.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran's sleep apnea manifested in service or is otherwise causally or etiologically related to the Veteran's military service, to include any symptomatology and environmental hazards therein. See e.g. service treatment records; a September 2010 private medical record (reported snoring in service); December 2013 VA Form 9 (reporting symptoms that he experienced in service); a June 2010 VA treatment record (noting possible sleep apnea); December 2013 statement (alleges disorder due to burning oil and trash). 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

4.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




